Citation Nr: 1456161	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  09-29 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 30 percent disabling for service-connected anxiety neurosis with posttraumatic stress disorder (PTSD) prior to August 10, 2009.

2. Entitlement to a rating in excess of 50 percent disabling for service-connected anxiety neurosis with PTSD on or after August 10, 2009.

3. Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1950 to August 1951 and from January 1953 to October 1974.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board denied the claims addressed herein in a May 2012 decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court remanded these claims pursuant to a joint motion for partial remand (JMR).  In December 2013, the Board remanded this matter for additional development; however, all development has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule a VA Compensation and Pension examination.

In December 2013, the Board remanded this matter, in part, to schedule a VA Compensation and Pension examination to determine the severity of the Veteran's service-connected anxiety neurosis with PTSD.  Documents show that the Veteran was scheduled for an examination on June 20, 2014; however, he requested that the appointment be rescheduled due to illness.  The appointment was rescheduled for June 26, 2014.  In a letter dated July 24, 2014, the Veteran indicated that he missed the VA examination on June 26, 2014 because he was still sick at that time.  He has requested that his VA examination be rescheduled because he had good cause for missing his June 2014 examinations.  Under 38 C.F.R. § 3.655(b) when a claimant without good cause fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  Examples of good cause for failure to attend a VA examination include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  In this case, the Board finds that the Veteran's timely reported illness constitutes good cause for missing his VA examinations.  As such, the Board finds that a remand is necessary to allow for the scheduling of another examination to determine the severity of his service-connected anxiety neurosis with PTSD.

Finally, the issue of entitlement to TDIU is inextricably intertwined with the claim of an increased rating for service-connected anxiety neurosis with PTSD.  In other words, if an increased disability rating is granted for the claim, this may impact the TDIU claim. See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001). Therefore, action on the Veteran's TDIU claim is deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records and associate them with the Veteran's electronic claims file.
 
2. Schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected anxiety neurosis with PTSD.  Allow the examiner access to the Veteran's electronic claims file on Virtual VA and VBMS.  The examiner must indicate review of the claims file in the examination report.

All pertinent symptomatology and findings should be reported in detail.

The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must also enter a complete multiaxial evaluation and assign a Global Assessment of Functioning (GAF) score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning. 

The examiner must indicate when the Veteran's non-service-connected cognitive disorder had onset and if symptoms of his non-service-connected cognitive disorder can be differentiated from symptoms of his service-connected anxiety neurosis with PTSD.  If so, the examiner must specifically identify symptoms associated with the cognitive disorder and provide a rationale for the finding.

The examiner must provide an opinion as to whether the Veteran's anxiety neurosis with PTSD has rendered him unable to obtain or retain employment at any time during the pendency of the claim.

A complete rationale for all opinions must be provided.

3. If the Veteran fails to show for his VA psychiatric examination without good cause, provide access to his electronic claims file to a VA examiner and ask the examiner to indicate when the Veteran's non-service-connected cognitive disorder had onset and if symptoms of his non-service-connected cognitive disorder can be differentiated from symptoms of his service-connected anxiety neurosis with PTSD.  If so, the examiner must specifically identify symptoms associated with the cognitive disorder and provide a rationale for the finding.

The examiner must provide an opinion as to whether the Veteran's anxiety neurosis with PTSD has rendered him unable to obtain or retain employment at any time during the pendency of the claim.

A complete rationale for all opinions must be provided.

4. Although it is the responsibility of the VA rating specialist in claims for TDIU to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

A VA examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (anxiety neurosis with PTSD, coronary artery disease, adenocarcinoma of the prostate, ureterolithiasis, and erectile dysfunction,) in combination with each other but without regard to non-service-connected disabilities, preclude his ability to obtain or maintain substantially gainful employment.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

5. The Veteran is hereby notified -- and should be similarly notified in any scheduling letter which is sent to him concerning the scheduling of any VA examination -- that it is his responsibility to report for any scheduled VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




